                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                      NO. 7:19-cr-00127-D



  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      v.


  JESSE GABRIEL MARKS



       On motion of the Defendant, Jesse Gabriel Marks, and for good cause shown, it is hereby

ORDERED that [DE 62] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This --2.__ day of   f\), aj        , 2021.




                                      JA    s C. DEVER III
                                      United States District Judge
